DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on November 20th, 2020 has been entered. Claims 1 – 10 are pending in the application. 
Drawings
The drawings filed on March 1st, 2018 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2925360) in view of Jacobsen (US 4352649).
Regarding claim 1, Roberts teaches a sheet manufacturing apparatus comprising: an air-laying unit that lays material containing fiber and resin (Col. 1, lines 55 – 60), a mesh belt on which the material is deposited (foraminous belt, Col. 3, lines 61 – 65) and a humidifying unit that humidifies, by steam, the deposited material on the mesh belt (Col. 4, lines 27 – 40). Furthermore, Roberts teaches the humidifying unit including a humidifying housing defining a humidifying area for humidifying the deposited material (Col. 4, lines 9 – 16), with a first air flow generator (suction box, ref. #21) that generates air flow passing through the deposited material in a direction intersecting the support surface of the mesh belt (ref. #14), and the humidifying unit supplying supplies droplets or humidified air to the deposited material by the air 
Yet, in a similar field of endeavor, Jacobsen teaches a system and apparatus for production of non-woven sheet material (Abstract). The apparatus includes a mesh belt (ref. #2) containing deposited material that passes through housing units (ref. #112), with a roller in contact with said housing units (Fig. 8) that functions as a sealing means between the surroundings and the air flow generators (Col. 6, lines 19 – 21).
 It would have been obvious to one of ordinary skill in the art at the time to modify the invention taught by Roberts, to include a roller as a sealing means, as taught by Jacobsen. One would be motivated to use this modification to prevent unwanted leakage from the housing into the surroundings.
Regarding claim 2, Roberts in view of Jacobsen, teaches the invention disclosed in claim 1, as described above. Furthermore, Roberts teaches the air-laying unit has an air laying housing that defines a deposition area for depositing the material (Col. 3, lines 55 – 60)
Regarding claim 3, Roberts in view of Jacobsen, teaches the invention disclosed in claim 2, as described above. Furthermore, Roberts teaches the first air flow generator is a first suction device (suction box, ref. #21) disposed on the back side, which faces the opposite side as the support surface (Fig. 1); and the air-laying unit has a second suction device (suction box, ref. #15) disposed on the back side and configured to produce airflow causing the material to accumulate on the support surface (Col. 3, lines 67 – 75).
Regarding claim 4, Roberts in view of Jacobsen, teaches the invention disclosed in claim 2, as described above. Furthermore, Roberts teaches the air laying unit with a second air flow generator (suction box, ref. #15) that produces airflow causing the material to accumulate 
Regarding claim 5, Roberts in view of Jacobsen, teaches the invention disclosed in claim 2, as described above. Furthermore, Jacobsen teaches an air laying unit (forming unit, ref. #70) with a different roller (stretching rollers, ref. #72) that contacts the deposited material (mesh belt, ref. #71, Para. 52). Roberts also teaches a humidifying unit (moisture amount adjusting unit, ref. #130) with a second roller (pressure roller, ref. #81) that contacts the humidified deposited material (Para. 58). It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify the surface free energy of the second roller is less than the surface free energy of the first roller, as described in the instant claim. One would be motivated to make this specification to reduce the fiber intervals and remove any excessive moisture.
Regarding claim 6, Roberts in view of Jacobsen, teaches the invention disclosed in claim 1, as described above. Roberts also teaches the air laying unit with a second air flow generator (suction box, ref. #15) configured to produce air flow causing the material to accumulate on the support surface (Col. 3, lines 67 ~ 75). Roberts doesn’t explicitly teach the velocity of the air flow generated by the first air flow generator is less than the velocity of the air flow produced by the second air flow generator. However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to specify that the velocity of the air flow generated by the first air flow generator is less than the velocity of the air flow produced by the second air flow generator. One would be motivated to specify this limitation to form even sheets and provide equilibrium between the material being laid and the humidified air entering the system.
Regarding claim 7, Roberts teaches a sheet manufacturing apparatus comprising: an air-laying unit that lays material containing fiber and resin (Col. 1, lines 55 – 60), a mesh belt having a support surface on which the material is deposited (foraminous belt, Col. 3, lines 61 – 
Yet, in a similar field of endeavor, Jacobsen teaches a system and apparatus for production of non-woven sheet material (Abstract). The apparatus includes a mesh belt (ref. #2) containing deposited material that passes through housing units (ref. #112), with a roller in contact with said housing units (Fig. 8) that functions as a sealing means between the surroundings and the air flow generators (Col. 6, lines 19 – 21).
 It would have been obvious to one of ordinary skill in the art at the time to modify the invention taught by Roberts, to include a roller as a sealing means, as taught by Jacobsen. One would be motivated to use this modification to prevent unwanted leakage from the housing into the surroundings.
Regarding claim 9, Roberts teaches a sheet manufacturing method comprising: a step of laying material containing fiber and resin on a mesh belt (Col. 1, lines 55 – 60); and a step of humidifying, by steam, the deposited material (Col. 4, lines 4 – 40) by a humidifying unit, the humidifying unit including a humidifying housing defining a humidifying area for humidifying the deposited material (Col. 4, lines 9 – 16); the step of humidifying the deposited material entails supplying humidified air to the deposited material by the air flow passing through the deposited material in a direction intersecting the support surface supporting the deposited material (Col. 4, lines 27 – 40). Roberts also teaches compressing the deposited material that has been 
Yet, in a similar field of endeavor, Jacobsen teaches a system and apparatus for production of non-woven sheet material (Abstract). The apparatus includes a mesh belt (ref. #2) containing deposited material that passes through housing units (ref. #112), with a roller in contact with said housing units (Fig. 8) that functions as a sealing means between the surroundings and the air flow generators (Col. 6, lines 19 – 21).
 It would have been obvious to one of ordinary skill in the art at the time to modify the invention taught by Roberts, to include a roller as a sealing means, as taught by Jacobsen. One would be motivated to use this modification to prevent unwanted leakage from the housing into the surroundings.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Jacobsen as applied to claim 7 above, and further in view of Nagai (US 2014/0290886).
Regarding claim 8, Roberts in view of Jacobsen, teaches the invention disclosed in claim 7, as described above. However, these references don’t disclose the air-laying unit comprising a foraminous drum. 
Yet, in a similar field of endeavor, Nagai teaches an apparatus configured for manufacturing a sheet through defibration in air and acquiring and adjusting moisture information (Abstract). Additionally, Nagai teaches an air laying unit (forming unit, ref. #70) that deposits material onto a mesh belt (Para. 52), before humidifying the material in a humidifying unit (moisture amount adjusting unit, ref. #130). Additionally, Nagai teaches the air laying unit (forming unit, ref. #70) including a drum unit (forming drum; ref. #71) with a porous screen (Para. 51). Additionally, Nagai also teaches a second suction device (suction apparatus, ref. # 75) 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to design the air laying unit with a foraminous drum unit and a suction device configured to suction material that passes through the drum openings. One would be motivated to make this specification to deposit the material in a constant fashion to form an even sheet.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Jacobsen as applied to claim 1 above, and further in view of Arai (US 2005/0242465).
Regarding claim 10, Roberts in view of Jacobsen, teaches the invention disclosed in claim 1, as described above. However, these references do not teach the surface of the roller is formed of a fluororesin.
Yet, in a similar field of endeavor, Arai teaches a method and assembly for manufacturing a film (Para. 2). This method includes the film coming in contact with a series of rollers (Para. 60). Furthermore, Aria teaches that damage of the film is prevented by coating the roller with a fluororesin such as polytetrafluoroethylene (Para. 60).
Thus, it would have been obvious to modify the invention taught by Roberts in view of Jacobsen to include a roller surface formed of a fluororesin, as Aria teaches that rollers formed with a fluororesin reduce the friction and damage of the film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743